Citation Nr: 1716041	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-19 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II (diabetes) and/or lumbosacral strain with degenerative arthritis.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1968 to May 1972, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In June 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the hearing is of record.

This matter was remanded in July 2015 and again in April 2016 for further development.  The Board regrets additional delay, but finds that another remand is necessary for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board concluded in its April 2016 remand that the September 2015 VA examiner's opinion was inadequate, because he did not address the Veteran's lay assertions regarding the onset of his erectile dysfunction, nor its relationship to diagnosed lumbar spine degenerative arthritis.  An addendum opinion was ordered, which was provided in June 20l6.  While the examiner addressed the etiology of the Veteran's erectile dysfunction in relation to his service-connected diabetes, he did not address the Veteran's service-connected lumbar spine disability, as requested.  Accordingly, the Board finds there has not been substantial compliance with the April 2016 remand directives and another VA addendum opinion should be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Then obtain an addendum opinion to the June 2016 VA examiner (or another qualified examiner, if unavailable), as to the etiology of the Veteran's erectile dysfunction.  The claims file should be reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction:

(i) is proximately due to his service-connected lumbar spine degenerative arthritis (please note that an opinion addressing the Veteran's service-connected lumbar strain is already of record); or

(ii) has been aggravated (permanently worsened beyond the natural progress of the disability disease) by his service-connected lumbar spine degenerative arthritis (please note that an opinion addressing the Veteran's service-connected lumbar strain is already of record).

Failure to render a response on both proximate causation and aggravation will cause the report to be returned as inadequate.

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112.



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




